Circuit in and for Palm Beach County, Florida, Case No. 50-2019-CA-012506-

XXXX-MB, with reference to an incident which occurred August 19, 2019. The

Udell Complaint claims were resolved at a mediation, and a condition of the

settlement agreement includes an agreement to keep strictly CONFIDENTIAL the

terms, content, and substance of the Confidential Settlement Agreement and

General Release, as well as the content of any negotiations or communications

between and among the Parties related to the Confidential Settlement Agreement

and General Release and relating to the mediation which commenced on January

23, 2020 and the need to not communicate, publicize, or otherwise disclose the

terms, content or substance of the Confidential Settlement Agreement and

General Release or the mediation to any person or entity not affiliated with the

signatories of the Confidential Settlement Agreement and General Release, J.B.

Hunt, Underwriters and Zurich, including any news or communications media

such as, but not limited to, newspapers, magazines, journals, radio, television,

Twitter, Facebook, Instagram, Snapchat, LinkedIn, MySpace, trade publications,

jury verdict or settlement reporters; and the need to not transfer an original or

any copy of the Confidential Settlement Agreement and General Release to any

other person or entity not affiliated with the signatories to the Confidential

Settlement Agreement and General Release, J.B. Hunt, and certain designated

representatives of Underwriters and Zurich. If J.B. Hunt, Underwriters or Zurich

are asked by any person or entity, including any news or communications media,

to comment regarding the Confidential Settlement Agreement and General

Release and with reference to litigation regarding coverage issues and its terms

                                       2
or the incident which is the subject of the Confidential Settlement Agreement

and General Release, including the settlement payment amount, the following

statement is permitted: “The parties have settled their disputes on terms that

are satisfactory to the Releasors and the Releasees (signatories) to the

Confidential Settlement Agreement and General Release of the Udell claims on

terms that are satisfactory to the signatories to the Confidential Settlement

Agreement and General Release and have no further comment.”          J.B. Hunt,

Underwriters and Zurich shall instruct any persons, including their respective

attorneys, they are required to keep the Confidential Settlement Agreement and

General Release confidential and the confidentiality obligations apply to the

parties to this Protective Order.

      2.    In connection with these proceedings, the Parties may designate any

pleading, document, thing, material, testimony, or other information derived

therefrom, as “CONFIDENTIAL” under the terms of this Order.        Confidential

information is information related to the Confidential Settlement Agreement and

General Release and information containing trade secrets or other confidential

research, development, commercial or proprietary information or material that

has been maintained and is now being maintained by the producer as

confidential and which J.B. Hunt contends contain trade secret, proprietary, or

other confidential information, the dissemination of which could significantly

damage J.B. Hunt's competitive position and cause the disclosure of confidential

information. Confidential documents shall be so designated by stamping copies

of the documents produced with the legend “CONFIDENTIAL, SUBJECT TO

                                       3
PROTECTIVE ORDER.” Stamping “CONFIDENTIAL, SUBJECT TO PROTECTIVE

ORDER” on the cover of any multi-page documents shall designate all pages of

the document as confidential unless otherwise indicated.

      3.    Testimony taken at a deposition, conference, hearing, or trial may

be designated as CONFIDENTIAL by making a statement to that effect on the

record at the deposition or other proceeding or by a written designation within

thirty days of receipt of the transcript of the proceeding. Arrangements shall be

made with the court reporter taking and transcribing such proceeding to label

such portions appropriately.

      4.    Material designated as CONFIDENTIAL under this Order, the

information contained therein, and any summaries, copies, abstracts, or other

documents derived in whole or in part from material designated as

CONFIDENTIAL (“Confidential Material”) shall be used only for the purpose of

the prosecution, defense, or settlement of this action, and for no other purpose.

      5.    The inadvertent production or disclosure of any information,

document, transcript, or thing without a confidentiality designation shall not in

and of itself be deemed a waiver of any named party's claim of confidentiality as

to such material, nor shall an inadvertent production or disclosure of any

document or communication subject to an attorney-client, work-product, or

other privilege be deemed a waiver of any privilege if the named party entitled to

assert such privilege promptly notifies the named party to whom disclosure or

production was made that the disclosure or production was inadvertent and the

privilege is not waived. A named party may “snap back” any privileged document

                                        4
inadvertently produced by writing a letter requesting the document be returned.

Any named party receiving a “snap back” letter shall return the original and all

copies of the allegedly privileged document and make no use of the information

contained therein, even if the named party disputes the underlying privilege. A

named party's return of an allegedly privileged document is without prejudice to

its right to seek a judicial determination of the merits of that privilege claim.

      6.     Confidential Material produced pursuant to this Order may be

disclosed or made available only to the Court, court personnel, jury, counsel for

a named party (including counsel's paralegal, clerical, and legal assistant staff),

and the “qualified persons” designated below:

      (a)    a named party, or an officer, director, or employee of a named party
             deemed necessary by counsel to aid in the prosecution, defense, or
             settlement of this action;

      (b)    experts or consultants (together with their clerical staff) retained by
             such counsel to assist in the prosecution, defense, or settlement of
             this action;

      (c)    court reporter(s) and videographer(s)         involved   in   rendering
             professional services in this action;

      (d)    professional vendors, including the employees and contractors of
             the vendors) that provide litigation support services in this action;

      (e)    any person whose testimony is taken in this action whom counsel
             in good faith believes has some prior familiarity with the confidential
             information about to be disclosed;

      (f)    any person specifically referenced as an author, sender, addressee
             or other recipient in a document about to be disclosed whom counsel
             in good faith believes may have knowledge of relevant facts or of facts
             that may lead to the discovery of admissible evidence;

      (g)    any other person as to whom the named parties in writing agree;
             and

                                         5
      (h)   the Court and its personnel, subject to the provisions of this Order.

When disclosing Confidential Material to any qualified persons listed above, a

named party shall furnish them with a copy of this Order and obtain their

agreement to treat the disclosed material as CONFIDENTIAL and to abide by this

Order.

      7.    Before receiving access to any of the documents covered by this

Order or the information contained therein, each person described in paras. 5(a)-

(g) above shall execute a “Written Assurance” in the form contained in Ex. A,

attached hereto. Counsel for the Parties will retain the Written Assurance Non-

Disclosure Agreement and will keep a list of all persons who have received

documents covered by this Order for inspection by the Court.

      8.    All persons described as qualified persons above shall not under any

circumstances sell, offer to sale, advertise, or publicize either the documents

covered by this Order and the information contained therein, or the fact that

such persons have obtained Confidential Material and information contained

therein.

      9.    Nothing herein shall impose any restrictions on a named Party's use

or disclosure of material obtained by it independent of discovery in this action,

whether or not such material is also obtained through discovery in this action,

or from disclosing its own Confidential Material as it deems appropriate.

      10.   If Confidential Material is included in any papers to be filed in Court,

such papers shall be labeled "'Confidential - Subject to Protective Order" and

filed under seal until further order of this Court.

                                         6
      11.    The disclosure of Confidential Material pursuant to discovery or to

the procedures set forth in this Order, or any use of Confidential Material in a

court proceeding in this action, shall not constitute a waiver of any secret or of

any intellectual property, proprietary, or other rights to or in such material, nor

shall such material lose its confidential status by such use or disclosure.

      12.    Nothing in this Order shall affect the admissibility into evidence of

Confidential Material. However, nothing herein shall preclude a named party

from seeking confidential treatment from the Court with respect to the use or

disclosure of Confidential Material in court proceedings, or from raising any

available   objection,   including   without   limitation   objections   concerning

admissibility, materiality, and privilege.

      13.    If a dispute arises between any named parties regarding a

confidentiality designation, those parties shall make a good faith effort to resolve

the dispute without intervention of the Court. If that effort is unsuccessful, the

party making the disputed confidentiality designation may promptly move the

Court for a ruling that the designated materials are entitled to protection. The

material in question shall be treated as Confidential under the terms of this

Order until such time as such motion can be heard and determined by the Court.

No party shall be obliged to dispute the propriety of a confidentiality designation,

and a failure to do so shall not preclude a subsequent attack on the propriety of

such a designation.

      14.    This Order shall be without prejudice to the right of any named party

to (a) present a motion to the Court for a separate protective order as to any

                                         7
particular documents or information, including restrictions differing from those

as specified herein; (b) present a motion to the Court for modification of this

Order, or (c) to seek judicial review, or pursue other judicial action, with respect

to any ruling made by the Court concerning the status of any designated

Confidential Material.

      15.   If any named party inadvertently discloses Confidential Material, the

disclosing party shall promptly notify the other named parties of the disclosure

of the material.

      16.   Nothing in this Order, nor the production of any information or

document under the terms of this Order, nor any proceedings pursuant to this

Order, shall be deemed to have the effect of an admission or waiver by any named

party, or to have the effect of altering any existing obligation of any named party

(or the absence thereof), or to have the effect of altering the confidentiality or

non-confidentiality of any such document or information.

      17.   This Order shall survive the final termination of this action to the

extent that the information contained in any Confidential Material is not or does

not become known to the public. The Court shall retain jurisdiction to resolve

any dispute concerning the use of information disclosed hereunder and to

enforce the terms of this Order, including the power to issue injunctions

prohibiting disclosure of the information except pursuant to the terms of this

Order. Upon termination of this case, counsel for the named parties shall

assemble and return to each other all documents, materials, and deposition




                                         8
transcripts designated as confidential and all copies of same, or shall certify the

destruction thereof.

      18.    If a party or other person receiving Confidential Information

pursuant to this Order thereafter receives a subpoena or order to produce such

information in any other action or proceeding before any other court or agency,

such party or person shall, before the due date of the request, notify the

Designating Party of the pendency of the subpoena, public records request or

order in writing. To give the Designating Party an opportunity to obtain such

relief, the party or person from whom the information is sought shall not make

the disclosure before the actual due date of compliance set forth in the subpoena

or order.   To the extent a Court in another jurisdiction determines that the

documents or information produced in this litigation are discoverable in another

lawsuit, this provision shall not prevent the use or production of “Confidential

Information” produced in this case, subject to any Protective Orders entered by

the Court of the other jurisdiction.

      19.    Nothing contained herein shall be construed to affect in any way

the admissibility of any document, testimony, or other evidence at trial.

      20.    Any other party to this action may become a named party to this

Order and subject to its terms by signing a copy of this Order and giving notice

to all other named parties hereto.

      SIGNED AND ENTERED this _________ day of ________, 2020.


                                ___________________________________________
                                THE HONORABLE TIMOTHY L. BROOKS
                                UNITED STATES DISTRICT COURT JUDGE
                                        9
APPROVED:


___________________________________
Bruce Munson, ABN 78117
Elizabeth Fletcher, ABN 89197
MUNSON, ROWLETT, MOORE & BOONE, P.A.
400 West Capitol Avenue, Suite 1900
Little Rock, Arkansas 72201
(501) 374-6535
(501) 374-5906 - Fax
bruce.munson@mrmblaw.com
elizabeth.fletcher@mrmblaw.com
Attorneys for Plaintiff J.B. Hunt Transport, Inc.



___________________________________
Paul L. Fields, Jr.
FIELDS HOWELL LLP
1180 W. Peachtree Street, Suite 1600
Atlanta, GA 30309
(404) 214-1250
404-214-1251 – Fax
pfields@fieldshowell.com
Attorneys for Defendant Certain Underwriters
at Lloyd’s, London Subscribing to Auto Terror
and Malicious Attack Protect Contingent Insurance
Policy No. TE1800238



___________________________________
Zurich American Insurance Company
Zurich in North America Customer Inquiry Center
1299 Zurich Way
Schaumburg, IL 60196-1056




                                         10
